 In the Matter of ARMSTRONG FURNACE COMPANYandUNITED AuToMo-BILE, AIRCRAFT, AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,LOCAL #847j AFFILIATED WITH THE C. I. O.Case No. C-2388.-Decided February 13,1943Jurisdiction:furnace manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion: Company-Dominated Union:first organiza-tion : formation of, to forestall "outside" union organization ; expression ofhostility toward "outside" union and preference for "inside" union by respondentat plant-wide meeting of employees ; supervisory cooperation and assistance insolicitation of membership; changing of working hours to permit attendance ofemployees at union meeting ; optional check-off privilege ; donation of facilitiesfor vending machines-successor organization: suggested by respondent'sofficials; initial organization by president of predecessor organization; forma-tion prior to disestablishment of predecessor; identity of officers in bothorganizations ; failure of respondent to mark separation of first and secondorganizations.Discrimination:charges of, dismissed; delegation by respondent to company-dominated union of final authority in selection of employees for lay-off,,held-not conclusive proof of discrimination in absence of showing that disparatetreatment was accorded members of the "outside" union as compared with non-members thereof.Remedial Orders:disestablishment of and abrogation'of contract with dominatedorganizations.DECISIONANDORDEROn October 27, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent, the U. A. W., and theIndependent filed exceptions to the Intermediate Report and briefsin support of their exceptions.The Board has reviewed the rulingsof the Trial Examiner at the hearing and finds that no prejudicialerrors were' committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings and47 N. L. R. B., No. 67.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclusions of the Trial Examiner.The remedial recommendationsof the Trial Examiner are likewise adopted by the Board except asmodified in the Order set forth below.The U. A. W. in its brief argued, in effect, that the respondent'sdelegation to the Association -and to the - Independent, -respectively,of final-authority in the selection of employees for lay-off, conclusivelyproves the discriminatory character of the lay-off of Roy Shaffer, EarlStamper, and Cameron Weyer.We do not agree with this contention.While we regard such- delegation of authority to the Association andthe Independent as a circumstance casting suspicion upon the respond-ent's choice of employees for lay-off,' we do not believe that it isdeterminative of discrimination in the absence of some showing thatdisparate treatment was accorded either the three employees in ques-tion or union members generally as compared with non-members ofthe Union.2ORDER-Upon the entire record in the case, and pursuant to Section 10 (c)of -the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Armstrong Furnace Com-pany, Columbus, Ohio, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Colum-bus Independent Furnace Workers Association, or with'the formation -or administration of any other labor organization of its employees,and from contributing financial or other support to Columbus Inde-pendent Furnace Workers Association,_or any other labor organiza-tion of its employees;(b)Recognizing Columbus Independent Furnace Workers Asso-ciation as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment;-(c)Giving effect to its contract of May 28, 1942, with ColumbusIndependent Furnace Workers Association, or to any' extension, re-newal, modification, or supplement thereof, or to any supersedingCf.Matter of The Dow Chemical CompanyandUnited Mine Workers of America, Dis-trict No.50, 13 N. L R. B 993.2 Althoughthe record fails to show any differentiation based on union affiliation in theselection of employees for lay-off,we do not find, on the other hand,that the comparativefigures cited by the Trial Examiner with respect to the number of union,Association, andIndependent members laid off and retained disprove discrimination.The analysis madeby the Trial Examiner was based upon membership in the Union as it existed in May 1941,wh.eieas it was shown that in October 1941 and April 1942, the respective dates of thelay-offs, all but a comparatively few members of the Union had either become inactiveor had joined the Association and later, the Independent.Moreover, even an affirmative,showing, that there was no blanket discrimination against union members would not inevery instance suffice to establish the absence of discrimination against a single employee. ARMSTRONG FURNACE COMPANY -465contract with said Columbus Independent Furnace Workers Asso-ciation which may now be in force;-(d) In'. any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor. organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage, in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Columbus Independent FurnaceWorkers Association as the representative of any of its employees forthe purpose of dealing with the respondent, concerning grievances,labor, disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and completely disestablish said ColumbusIndependent Furnace Workers Association as such representative;(b)Completely disestablish Armstrong Furnace Association- asthe representative of any of its employees for the purpose of dealingwith . the respondent concerning grievances, labor disputes, wages,rates -of pay, hours of work, and other conditions of employment;(c)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating (1) that the re-spondent will not engage in the conduct from which it 'is ordered tocease and desist in paragraphs 1 (a) to (c) hereof; ,(2) that the re-spondent will take the affirmative action set forth in paragraphs 2 (a)to (c) hereof;(d) Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent, by discriminating in regard to the hire and tenureof employment of William Quigley, Roy Shaffer, Earl Stamper, andCameron Weyer has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. James A. Shaw,for the Board.Vorys, Sater, Seymour & Pease,byMr. John M. RankinandMr. Carl Tangeman,of Columbus, Ohio, for the respondent.Mr. Lewis StricklandandMr F. L. Innes,of Columbus, Ohio, for the Union.Mr. Barton Griffith, Jr.,of Columbus, Ohio, for the Independent.STATEMENT OF THE CASE'Upon a second amended charge 'duly filed on July 3, 1942, Eby United Automobile,Aircraft, and Agricultural Implement Workers of America, Local #847, affiliated513024-43-vol. 47-30 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith 'the Congressof InOrganizations,' herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued its complaint dated July 11, 1942,againstArmstrong Furnace Company, Columbus, Ohio,'-herein' called the-respond-ent, allegingthat the respondent had engaged in and was engaging -iii -unfair-labor practices within themeaning ofSection 8 (1), (2); and (3) and Section 2(6) and(7.)of the National Labor Relations Act, 49 Stat. 443, herein called theAct.Copies of the complaint, together with notice of hearing thereon, were dulyserved upon the respondent, the Union, and the Columbus Independent FurnaceWorkers Association, herein called the Independent, a labor organization allegedin the complaint to be dominated and supported by the respondent.-With respect to the unfair labor practices, the complaint alleged in substance:(1) that the respondent since-on or about May 1, 1941,has engagedin a continuouscourse of conduct which has interfered with, restrained, and coerced its employeesin the exercise of their rights to self-organization and collectivebargaining; (2)that the respondent dn'or about May 15, 1941, initiated, formed, and sponsored theArmstrong Furnace Association, herein called the Association, and at all timesthereafter until on or about December 1, 1941, interfered with and dominatedthe administration of the Association and contributed support thereto; (3) thatthe respondent on or about November 1, 1941, initiated, formed, and sponsored theIndependent as it successor of the Association, and at all times, since that date hasdominated and interfered with the administration of the Independent and hascontributed support thereto ; (4) that the respondent on or about October 23, 1941,laid off or discharged Earl Stamper and Roy Shaffer, on or about April 23, 1942,discharged William Quigley, and on or about April 24, 1942, laid off or dischargedCameron Weyer, and at all times since said dates has failed and refusedto rein-state each and all of the above named employees because they and each of themjoined and assisted the Union and engaged in concerted activities, and that therespondent's action with respect to the above named employees was for thepurpose, of discouraging membership in the Union;and (5) I that the respondentby the above acts interfered with, restrained, and coerced its employees in theirexercise of the rights guaranteed in Section 7 of the Act.The respondent filed an answer dated July 21, 1942, admitting the jurisdic-tional allegations of the complaint and denying that it had committed the unfairlabor practices alleged.The respondent admitted in its answer, however, thatit had committed certain of the acts which are alleged. to have constituted inter-ference with, domination and support of the Association.On or about August 22, 1942,'the Independent filed with the Board's RegionalDirector at Cincinnati, Ohio, a motion for leave to intervene in these proceedingsand an answer to the Board's complaint. The Regional Director made no ruling'on this motion and at the hearing counsel for the Board referred it to the TrialExaminer for disposition.The motion was granted by the undersigned at thefirst session of the hearing herein.The Independent in its answer admitted, thejurisdictional allegations of the complaint, denied for want of knowledgethe allegations with respect to the alleged domination and support of the Asso-ciation, and denied the allegations of the complaint relating to the Independent.Pursuant to notice, a hearing was held from August 24 to September 2. 1942,at Columbus, Ohio, before the undersigned, the Trial Examiner duly designatedby the Acting Chief Trial Examiner.The Board, the respondent, and the Inde-pendent were represented by counsel, the Union by,its representatives, and allparticipated in the hearing.'Full opportunity to be heard, to examine and1Counsel for the Independent at the first session of the hearing entered an appearanceof record.He elected,however, to absent himself from the hearing except for a total ofabout'3 days during which he offered evidence on behalf of the Independent. ARMSTRONG FURNACE COMPANY467cross-examine witnesses, and to introduce evidence bearing upon the issues wasafforded all parties.During the course of the hearing, the respondent filed anapplication for a subpoena duces tecum requesting that the Union be requiredto produce its records as of June 1941, which would disclose the identity of itspaid-up members, and the dates of their affiliations.The undersigned deniedthe application for the subpoena. In lieu thereof, the Union, at the request ofthe Trial Examiner, submitted to the Trial Examiner its membership cards andthe Trial Examiner thereafter, without disclosing the identity of any of theUnion's membership, supplied the respondent certain statistical data revealedby a study of the membership cards, which data the Trial Examiner deemedmaterial to the allegations of the complaint that the respondent had discrim-inatorily laid off or discharged certain of its employees. The respondentaccepted the data supplied by the Trial Examiner, stating, however, that by sodoing if did not waive its exception to the Trial 'Examiner's ruling.At theconclusion of the hearing, the respondent moved to dismiss the complaint withrespect to the alleged discriminatory lay-off. or discharge of Cameron Weyer,on the,ground that on the first day of the hearing herein the respondent hadoffered, and Weyer had refused, reinstatement in the respondent's plant.Thismotion was denied.At the conclusion of the hearing the undersigned, withoutobjection, granted the Board's motion to conform the complaint to the proof.At the close of the hearing, all parties were advised that they might argueorally before the Trial Examiner and that they might file briefs with him.All parties waived oral argument.Counsel for the Board, the respondent, andthe Independent filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Armstrong Furnace Company, the respondent herein, is an Ohio corporationhaving its principal office and place of business at Columbus, Ohio, where it isengaged in the manufacture of furnaces.During the year 1941, the respondentpurchasedin States other than the State of Ohio raw materials valued at ap-proximately $705,000 and constituting about 85 percent of all the materials usedduring that period.During the same period the respondent's gross sales of itsproducts approximated $2,400,000, of which 75 percent, valued at approximately$1,700,000, was sold in States other than the State of OhioItwas stipulated atthe hearing that the respondent is, and at all times material herein has been,engaged in interstate commerce within the meaning of the Act.It was stipulated at the hearing that all of the respondent's stock is owned by"the Norris family,'.' consisting principally of D. W. Norris and his son, John'H. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft, and Agricultural Implement Workers of America,Local #847, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the respondent.The record contains frequent references to the Lennox Furnace Company. It wasstipulated at the hearing that all of the stock of the Lennox Furnace Company is alsoowned by "the Norris family."The record shows that the Lennox Furnace Companyoperates a plant at Columbus,Ohio, which is located adjacent to the respondent's plant,as neil as plants at Syracuse,New York, and Marshalltown,Io«a., 468-DECISIONS-,OF -NATIONAL- LABOR RELATIONS BOARDArmstrong Furnace Association was,'until'its dissolution, an unaffiliated *labororganization, admitting to membership, only employees of the respondent.Columbus Independent Furnace Workers Association is an, unaffiliated labor,organization admitting to' membership only employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference with, domination, and support of the Association; interference,restraint, and coercion'1.History of the Association ; respondent's opposition to the UnionEarly in May 1941, the Union began organizing the respondent's employees.Several employees joined the Union, made application for a local charter, andon or about May 10 began wearing union, buttons in the plant. Frank Leonard,the respondent's plant superintendent, admitted that as soon as he heard theUnion was attempting to organize the employees, he "started looking around,"and after seeing four or five employees wearing union buttons he reported thematter to J. L. McLaughlin, the respondent's factory manager.William Scase,an employee, testified that shortly after the Union began organizing the employees,William J. Bernhard, foreman of -the shipping department, called Scase to hisoffice and stated that he had heard that the employees were organizing a union,that the employees "didn't know which side their bread was buttered on," andasked Scase to inform him which employees were active in organizing the union.Bernhard testified that he did not recall making the above-quoted statement anddenied telling Scase to inform him as to who was organizing the Union. Theundersigned credits Scase's testimony and finds that Bernhard expressed dis-approval of,the Union and requested that Scase become his informer concerningthe Union's activities' It is further foiuld, in view of Leonard's admission, notedabove, that Plant Superintendent Leonard manifested anxiety over the Union'sattempt to organize the respondent's employees.A day or two after the first show of union buttons in the plant, a group ofemployees began organizing the Association.According to the credible and un-disputed testimony of Walter Smith and Albert Nagy, they and other employees,when they heard about the Union coming into the plant, decided to form an-organization to keep the Union out.After a few informal group meetings, ArtWiles, a local attorney, was retained by Nagy and Ray Godden, another employee,to-assist in perfecting the organization.'On or about May 10, several of theScase impressed the undersigned as an honest and forthright witness.He is' nolonger employed by the respondent,having voluntarily terminated his employment.Onthe other hand, Bernhard,although denying that he asked Scase to act as an informer, washazy and indefinite as to whether he made the other statement attributed to him by Scase.* The complaint'alleges that the respondent suggested that the employees retain "acertain attorney to advise and represent them"in forming the Association.CameronWeyer, an employee,testifiedthat NelsonLeezer, another employee,told him that, uponLeonard's advice,he had retainedWiles.At thetime of the hearing Leezer was in thearmed forces and was unavailable as a witness.Nagy testified that, upon his request,Leonard recommended Wiles as a"good attorney"and permitted Nagy to leave the plantfor a couple of hours because he'had "some business to do,"and that he and Goddenthen left their work, rang out their time cards,and conferred with.Wiles about formingthe Association.Nagy testified further that he at no time told Leonard why he wanted anattorney or in any manner indicated to Leonard the nature of the "business"he wantedto transact.Leonard testifiedthat Nagy'asked 'him to recommend an attorney, thathe did not ask Nagy why he Ni anted an attorney,and that he knew Nagy had beenhaving some trouble getting a birth certificate.He further testified that he did notknow that Nagy and Godden left the plant shortly after Nagy's inquiry.In view'of Nagy'sactivity on behalf of the Association,Leonard's admitted haste in notifying McLaughlin ARMSTRONG'FURNACE- COMPANY - t'.469employees met at the Riverside Grill, a restaurant near the.plant,and electedtemporary officers.Those present at this meeting also discussed possible wageincreases,basing their discussion upon a document containing the name andseniority standing of all the employees and the current wage scale,which twoof the employees had obtained from the respondent's office.'On May 13 or 14,several of the employees who were interested in the Association met at the homeof one of the employees.Attorney Wiles presided at this meeting and instructedthe employees regarding the formal organization of the Association.No definiteaction was taken at this meeting.On May 15, the respondent called all of its employees to a meeting in theplant during working hours, where they were addressed for about one-half hourby John Norris, the respondent's vice president and one of its principal stock-holders.The employees were compensated for the time spent at this meeting.The undersigned finds that Norris, in substance, stated that the Norris familyowned extensive industrial and business enterprises;that the meeting wascalled because he understood there was union activity in the plant ; that theAct prevented him from telling the employees what union they should join andassured them there would be no discrimination against any employeeregardlessof his union affiliations; that employees at other plants owned by the Norrisfamily had unaffiliated unions, that one department in one plant had anA. F of L union, and that the management at those plants enjoyed pleasantrelations with those unions. It is further found that Norris read the contentsof the Union's membership card, which he held in his hand throughout thespeech, and stated that by signing the -card the employees gave the Unionpower of attorney to act exclusively for the employees with respect to allmatters concerning their employment and urged the employees to be carefulwhat they signed ; ° stated that the respondent would deal with any labor organ-ization as long as its demands were reasonable, but that the Norris familywould not stand for a closed shop, and if the unreasonable demands of anyorganization resulted in a strike the Norris family could survive without theoperation of the plant longer than could the employees; ' and stated in substancethat the C. I. O. "had a bad record" for calling strikes, that it "held up produc-tion,"that the employees could bargain for themselves better than couldof the Union's activity in the plant,and his further testimony that when he beard theemployees talking about the Association he "started to look intothe wholething thereas near as[he] could," it seems unlikely that Leonard was unware of Nagy's purpose inseeking his advice regardingan attorney.While thematter is not wholly free fromdoubt, the testimony summarized above is not, in the undersigned's view, sufficient tosupport a finding that Leonard iecommendedthatWilesbe retained to assist the em-ployees in organizing the Association, or that Leonard permitted Nagy and Godden toleave theirwork to confer with Wiles regardingthe Association.6The complaint alleges that the respondent supplied the Association with the namesand addresses of all its employees,to be used by the Association in its membership drive.The respondent,in its answer,admits that it supplied the Association with the names andaddresses of its employees.The undersigned finds, however,that the record is barren ofany evidence supporting the allegation that this information was given for the allegedpurpose or that it was used for that or any other purpose except the discussion of possiblewage increases.°According to the testimony of Thomas McLoughlin,a witness for the respondent, andRoy Shaffer,a witness for the Board,,chose testimony is substantially similar to thetestimony of many other witnesses on this point,Norris illustratedthe meaningof "powerof attorney"by stating in effect that signing a C. I. 0 card was the same as giving "atotal stranger,the right to sell your house for any price you could get."7The witnesses disagreed as to the exact language Norris used when stating that thecontinued operation of the plant was not necessaryto the wellbeing of the Norris family.However, the meaning of the varied language used by different witnesses is essentially thesame.I 470DECISIONS OF. NATIONAL .UABOR.:REL'ATIONS BOARD"outside people," and that the respondent would rather bargain with "the menin the shop,"or any independentunion thanwithan "outside organization.f !It is clear_from.all the evidence' that the Association's organizational activi-ties began immediately after' the Union commenced its organizational effortand just prior to-Norris' speech. It is equally clear that immediately followingNorris' speech there was a marked intensification of Association activity bothinsidesand outside the plant.Several witnesses testified that they first noticedAssociation activity after Norris had addressed the employees.The undersignedfinds that Norris' speech was delivered to the employees for the purpose, andhad the inevitable effect, of restraining the employees from joining the Unionand assistingthe week-old movement to organize an,unaffiliated organization. 'The support of the Association supplied by Norris' speech was utilized tothe fullest extent in the organized solicitation for the Association whichimmediately followed it.According to the undisputed and credible testimonyof several witnesses for all parties, several employees interested in the Associa-tion at the conclusion, of Norris'. speech stood near the place where the speechhad been deliveredand passedout the Association's application blanks to theemployees as they left the plant.Nagy, a witness for the respondent, testified,for example, that he-and 30 or 40'other employees passed out such applicationson this occasion.the same timepassed outapplicationsformembership 'in the Union.Nagy'stestimony with respect to the distribution of application cards for the.Asso-ciation and the Union on this occasion is corroborated by the testimony ofPaul Clouse, Walter Smith, and Fletcher Wright, witnesses for the Independent.The undersigned finds that immediately following Norris' speech to the em-ployees there was extensive solicitation on behalf of the Associationon companyproperty and that the Union at thesame timeengaged in like but lessextensive activity.On or about May 16, the Association, according to McCaghren's testimony,which is credited, requested recognition.Upon the respondent's request forproof of the Association's claim to represent a majority of the employees, itsubmitted to the respondent either its membership cards or a list of itsmembers which showed that more than 51 percent of the eligible employees weremembersThe respondent's representatives then stated that "they thoughtthey would be able to recognize" tbe^'Association and if they decided to doso, they would post a notice to that effect "in the next couple days."On May19, the, respondent posted a notice recognizing the Association as the collectivebargaining representative of its members only.-About the middle of July, a general meeting of the Association was held andpermanent officers were elected. Shortly thereafter, permanent departmentalrepresentatives were elected, according to the credible and undisputed evidence,at a meeting which the respondent enabled the employees to attend by closingthe plant for two hours between the day and the early night shifts. Therespondent admits in its answer that it "changed working hours on one occasionso as to permit all employees to attend a meeting." On all the evidence, theundersigned finds that the admission in the answer refers to this meeting.8The above finding as to the substance of Norris' speech is based upon the testimony ofnumerous witnesses for all parties.Some witnesses for the respondent and the Inde-pendent 'testified that they did not hear or did not remember hearing certain statementsattributed to Norris by the Board's witnesses, but as to those things 'remembered thereisno serious conflict in the testimony. ' The respondent failed to call Norris as a witnessand the record contains no explanation for its failure to do so except that Norris spends'most of his time at the Lennox Furnace Company's plant at Marshalltown, Iowa. ARMSTRONG FURNACE COMPANY471While the Association was organizing, and continuing for some time thereafter,the Association's organizers were permitted freely and extensively to discuss theAssociation with employees and solicit them to join while, in the plant duringworking hours.There is persuasive evidence, moreover, 'that Plant Superin-tendent Leonard urged several employees to join the Association.William Scase,'an active organizer for the Union, testified that on August 16 he inquired ofLeonard as to the whereabouts of John Slattery, an active solicitor on behalfof the Association,' and Leonard inquired if Scase wanted to "sign up with thebpys."Roy Shaffer testified that on two successive days about the middle ofAugust, Leonard told him he "might as well sign up with the boys and makeit 100%." Shaffer further testified that at about the same time, Slattery askedhim to join the Association and he replied that if he ever joined the Association'he would sign a card with Leonard. According to Shaffer, Leonard came to himshortly after his conversation with Slattery and said that Slattery. had told*him Shaffer wanted to see him.When Shaffer denied that he had sent forLeonard, Leonard again asked him to join the Association, and Shaffer repliedthat he would talk about joining after Leonard put Earl Stamper "back on thejob." 10Leonard, according to Shaffer, then said that Shaffer should try to getStamper to join the Association because he could "do more with him" thanLeonard could, and then shut off the band saw on which Shaffer was workingand told him to go speak to Stamper about the Association. Shaffer went tothe steel shop and talked to Stamper concerning the Association for about 25 or30minutes.Shaffer's testimony concerning this incident is corroborated byStamper, who also testified that during the conversation between Shaffer andStamper, Leonard stood nearby and watched Shaffer and Stamper.11 Leonarddenied engaging in the activity attributed to him by Scase, Shaffer, and Stamper,and testified that he never spoke to any employees about any labor organiza-tion.It has been noted above that Leonard informed his superior of the Union'sactivity in the plant as soon as he became aware of it and that when Leonardfirst noticed activity on behalf of the Union in the plant he admittedly "startedto look into the whole thing there as near as [he] could." In view of Leonard'shaste in notifying his superior of the Union's activity in the plant and hisadmitted interest in watching the Union's activity as closely as possible, theundersigned finds that Leonard was interested in keeping the Union out of theplant and in seeing that the Association became firmly entrenched.The under-signed rejects Leonard's testimony that he took no part in the Association'smembership drive, credits the testimony of Scase, Shaffer, and Stamper, andfinds that Leonard engaged in membership solicitation for the Association.There is some evidence that the members of the Union also discussed theirorganization with the employees and solicited the employees to join it while inthe plant during working hoursThe undersigned finds that the Union's organ-' Slattery is a janitor at the respondent's plant and frequently is utilized by the re-spondent to run errands.is duties take him through all departments of the plant, andit is clear that he fraternizes with most of the employeesEarl Stamper; an employee,referred to Slattery as a "good-will ambassador."Although Slattery's duties bring himinto frequent association with the management, the undersigned finds that Slattery is nota representative of the management and cannot reasonably be so regarded by theemployees.ro Shortly before this conversation Stamper had been transferred from the shippingdepartment, where Shaffer worked, to the steel shop, where he was required to sciape'held splatter from furnace bodies.11 Shaffer testified that he did not know whether or not Leonard witnessed the con-versation between him and. Stamper because he was facing the direction opposite fromwhere Leonard would likely stand if he did follow Shaffer from the, shipping, departmentto the steel shop. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDizers engaged in some union activity in the plant during working hours, but thatthis activity, was by no means as extensive as that engaged in on behalf of theAssociation.Weyer, a witness for the Board, testified, without contradiction; that on manyoccasions he talked with Norris in the latter's office and that Norris gave him"propaganda talks" stating, in substance, that when the employees belonged to anwould have no representatives if they belonged to an "outside" organization ;and in an unaffiliated organization the members knew what was becoming oftheirmoney because dues were kept within the membership instead of beinggiven to some "outside" organization.According to Weyer, Norris stated.at ameeting between representatives of the Association and the respondent that hewould "bend over backwards to keep dealing with the independent union."Weyeralso testified that Norris sent him a letter dated September 2, 1941, enclosing abulletin from the National Metal Trades Association regarding union security orclosed-shop contract clauses.In this letter Norris reminded Weyer that he hadfrequently expressed the respondent's opposition to the closed-shop principle andhe thought the bulletin "might be of considerable interest" to Weyer, the Asso-ciation's president, and Alfred McCaghren and Henry Ely, the editor and assistanteditor of the Association's publication,The Leader.'=Norfis did not appear to denythe statements and conduct related above.The undersigned credits Weyer's tes-timony and finds that Norris made the statements and engaged in the conductattributed to him by Weyer.In addition to the foregoing, there is other.evidence of the respondent's favor-itism; for the Association.During one of the conferences between representativesof the respondent and the Association at which a seniority plan was being dis-cussed, Norris promised to, and later did, supply the Association with the senior-ity plans adopted by,the management and the unaffiliated unions at the LennoxFurnace Company's Syracuse and Marshalltown plants. They were used as themodel for the oral seniority agreement between the respondent and the Associa-tion.On August 17, 1941, the respondent held a picnic for its employees. On thatoccasion Norris introduced the Association's officers to the employees present''and stated that the editor of the Association's publication was doing "a goodjob."The respondent donated space and electricity for the operation of two orthree coca cola vending machines in the plant, the profit from which went tothe Association.The members of the Association had the option of paying theirdues directly to the Association or authorizing the respondent to deduct the duesfrom their wages and pay it over to the Association's treasurer.About half ofthe members selected the latter method. The respondent thus assisted the Asso-ciation in the collection of about half its dues through a check-off system.Although the respondent and the Association held regular conferences ongrievance matters and entered into a verbal seniority agreement, the respondentand the Association never entered into a written contract or engaged in negotia-tions leading toward such a contract.On October It, 1941, after the Unionhad filed charges with the Board claiming that the Association was dominatedand supported by the respondent, Factory Manager McLaughlin participated ina conference at the Board's Regional Office concerning these charges.Uponhis return to Columbus, McLaughlin called Weyer to his office and informed himof the pending charges.On October 16, at a conference between the representa-tives of the respondent and the Association, all of the Association's representa-" Weyer testified that he gave the bulletin to Ely and that Ely and McCaghren statedthat they would use portions of it inThe Leader.McCaghren testified that he neverreceived the bulletin and that it uas not printed.There is no evidence to the contrary. ARMSTRONG FURNACE COMPANY _1473tiveswere, notified of the pending charges and the respondent's representativesstated that they did not know whether the respondent would disestablish the Asso-ciation in accordance with the Regional Director's advice; that if they did decideto do so the Association would be notified ; and in the meantime the respondentwould continue to deal with the Association.According to the undisputedand credible testimony of Melvin Koehl, McLaughlin stated that; the Associa-tion did not have 'to disband if it did not want to and that "if it came to courtthey would take it up and fight it for us."The respondent continued to deal with the Association for several weeks.Finally, Factory Manager McLaughlin sent Weyer a letter dated November 19;1941, stating that upon advice of counsel the respondent had decided to discon-tinue its dealings with the Association and that a notice to that effect would beposted on November 21. The respondent posted a notice stating that the respond-ent would no longer bargain with, the Association. The date of the posting of thisnotice is iiot definitely fixed, except for the statement in McLaughlin's letter thatitwould be posted on November 21. The undersigned finds that, on or aboutNovember 21; the respondent posted of notice that it wouldno longerbargain withthe Association.2.Conclusions as to the AssociationFrom the foregoing it is clear that the respondent interfered with, dominated,and supported the formation and administration of the Association.The speechdelivered by Norris on May 15, the solicitation in the plant immediately follow-ing it, and the subsequent solicitation in the plant during working hours, inwhich Plant Superintendent Leonard participated, were invaluable assistanceto the Association during its formative period.The respondent, throughoutthe entire history of the Association, continued to give the Association its moraland financial support.Such support consisted, among other things, of "propa-ganda talks" on the relative merits of affiliated and unaffiliated labor organ-izations ; closing the plant to permit the employees to attend an Associationmeeting ; introducing the Association's ofihcers, and praising their organizationalactivity to the employees; donation to the Association of profits from coca colavending machines; collection of dues through a check-off arrangement; andclear expressions of hostility toward the Union and favoritism toward unaffiliatedorganizations.Some of these things, separately considered, may be said to be trivial; col-lectively viewed, they are significant.They were of immeasurable assistancecoming, as they did, on the heels of Norris' May 15 address to the employees.As the Supreme Court has had occasion to note :Known hostility to one union and clear discrimination against it mayindeed make seemingly trivial intimations of preference for another unionpowerful assistance for it.Slight suggestions as to the employer's choicebetween unions may have telling effect among men who know the conse-quences of incurring that employer's strong displeasure.13The undersigned finds that the respondent dominated and interfered with theformation and administration of the Association and contributed support to it,and thereby -interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.13International Ass'n of MachinistsV.N. L. R. B.,311 U. S. 72, 73. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference with, domination,and support of the independent;the rela-tionship between the Independent and the Association1.History of the IndependentOn October 16, 1941,the respondent notified the Association's committee ofthe pending charges of domination and suggested the feasibility of forming anew organization to replace the Association.Weyer and Koehl testified insubstance that on that occasion Newton S. Hoerle,at that time the respondent'sgeneral manager,stated that the Association did not have to disband,that therespondent was dealing with its employees and not with any labor organization,that similar charges had been made with respect to an unaffiliated organizationat another company with which Hoerle had been associated prior to the timehe became the respondent'sgeneral manager, and that the employees thereformed a new organization with none of the officers of the old one and thatthe new organization had had no difficulties with the Board. According toWeyer, Hoerle further stated that he could not make any suggestions withrespect to the formation of a new organization but suggested that changessimilar to those made at the company to which he had referred would permitthe respondent to recognize and bargain with the new organization.Hoerlecautioned the Association's committee that the organization must be "entirelynew" without any of the officers of the old organization participating in itsorganization, and assured the committee that after such a reorganization theBoard "couldn't hold the charges-at all"Hoerle testified that he had beenfactory manager of the Easy Washing Machine Company prior to his associationwith the respondent, and that that company had had an employees' representa-tion plan and subsequently an unaffiliated union which had been certified by theBoard.He could not recall discussing the matter at the October 16 meeting,but testified that the situation at the Easy Company "was so fresh in mymind . . . it, would be a natural thing for it to come out in conversation."In view of Hoerle's failure to deny the remarks attributed to him, and hisadmission that the situation at the Easy Company probably was discussed, theundersigned credits the testimony of Weyer and Koehn and finds that Hoerle,in substance, suggested the formation of a new unaffiliated union."Weyer testified that during the week following the conference at which theAssociation had been notified of the pendingcharges,he talked to FactoryManager McLaughlin and Vice-President Norris about the possibility of form-ing another organization.According to Weyer, McLaughlin stated that hecould not advise the employees what to do but that he made aboutthe, samesuggestions as Hoerle had made at the conference.Weyer testified that Norriscalled him to Norris' office and stated that if a new organization was formedthe officers of the old organization could become members of the new, but thatthe new organization should have different officers.Weyer's testimony is un-contradicted.The undersigned credits it and finds that McLaughlin and Norris,as well as Hoerle, made suggestions for.the organization of -a new union.Weyer testified without contradiction that Factory Manager McLaughlinsuggested that he talk with Slattery about forming a new organization. The14 AlfredMcCaghren testified that Hoerie said nothing about another plant where ariunaffiliated organization had reorganized.Leonard testified that formation of a neworganization was not discussed.Leonard later testified that lie did not hear Hoerie sayanything,then still'later,that Hoerle said something but lie did not remember what andthat he was not sure he was present for the whole meeting.In view,of the.creditedevidenceofWeyer and Koehl concerning Hoerle's statements and Leonard's confusion astoHoerle's participation in the discussion at the October 16 meeting,the undersigneddoes not credit McCaghren's and Leonaid's testimony on this point. ARMSTRONGFURNACE COMPANY475respondent failed-to call McLaughlin as a' witness and offered no explanationof its failure to do so.The undersigned credits Weyer's testimony and findsthat McLaughlin suggested to Weyer that he and Slattery consider the formationof a new organization.Weyer and Slattery discussed the matter and agreedthat Jim Knight should be president of the new union.According to Slattery Isundisputed and credible testimony,Weyer informed him of the charge thatthe respondent had dominated and supported the Association and stated that,"Wei" 'would have to start, probably, a new organization . . ." This conver-sation took place in the plant during working hours. Slattery further testi-fied,and his testimony is credited, that "the majority ofour people 1"weretalking about Jim Knight at the head of anew organization."During the last week in October, Weyer and Harry Carpenter, while at theplant during working hours, spoke to Knight about the matter, and Weyersuggested to Knight that he should be the president of a new organization.He told Knight that Slattery would arrange a conference with an attorneyand asked Knight to attend such a conference.Knight agreed to do so.The following night-Weyer, Slattery, and Knight went to the office of BartonGriffith, a local attorney selected by Slattery, and asked his advice as towhether they should fight the charges which had been filed with the board ororganize a new union.Griffith stated that he would get a copy of the chargesfrom the respondent's attorney, investigate the matter, and inform Weyer,Slattery, and Knight of his conclusions.Three or four nights later Weyer,Slattery,Knight, and Harry Carpenter again met with Griffith and were ad-vised by Griffith that he had investigated the charges and had concluded that itwould be better to start a new organization without "a curse on you." Nodecision with respect to the formation of the organization was reached at thismeetingGriffith toldWeyer on this occasion that officers and others who hadheld positions of leadership in the Association could hold no office in the neworganization until the lapse of at least one year.On November 3, Knight went throughout the plant during working hours,selected several employees in the different departments, and asked them to meethim that night at the Riverside Grill.That night about 10 employees met at theRiverside Grill.Knight told the others that he had seen a letter which Mc-Laughlin had written to Weyer summarizing the charges of domination andsupport which the Union had filed, stated that Weyer and Carpenter had askedhim to form a new union, told them he had conferred with an attorney, andasked them to accompany him to another conference with the attorney anddecide whether they should form a new organization.Knight stated that hedid not know how long the Association would be able to "carry on" and thathe thought it best to form a new union.On November 6, the employees who had met with Knight at the RiversideGrill on November 3 conferred with Griffith, who stated that the employeescould "fight the charges or else form a new union" and those present decidedupon the latter course.They then retained Griffith as their counsel and electedtemporary officers.Knight,William Vaughn, Ely and Norman Koehl wereelected temporary president, vice president, secretary, and treasurer, respec-tively.knight appointed those not elected to temporary office to act as tem-porary departmental representatives or "councilmen "On November 12, another meeting was held at Griffith's office.Those presentsigned Independent membership cards and adopted a constitution.Knightdesignated certain employees to solicit members and gave each of them a list"Emphasis added.10Emphasis added. 476DECISIONS OF NATIONAL LABOR' RELATIONS BOARDof the employees they were to solicit. The Independent's membership cardscontained a provision., authorizing the respondent to deduct 50 cents per monthdues from the wages of the Independent's members and pay it over to theIndependent's treasurer.When the employees were. solicited. to join the Inde-pendent they were presented with two identical membership cards and wereasked to sign the cards in duplicate.Every employee who joined the Inde-pendent was compelled to authorize the deduction of his dues from his wages,since one copy.of -each card was given -to the respondent for dues check-offpurposes.Thus the respondent collects the Independent's dues and therebyassures it a regular and'certain monthly income.officers were elected.Knight, Vaughn, Ely, and Koehl were elected to the sameoffices they had held as temporary officers.On December 8, a committee of the Independent, at a conference with Mc-Laughlin, stated that the Independent represented a majority of the employeesand would like to submit their membership cards to be audited by a disinterestedperson as proof of their claim. It was agreed that a local minister shouldcheck the'Independent's membership cards.This was done the following weekand the check showed that a majority of the employees had joined the 'Inde-pendent.On December 11, the respondent, by a letter bearing that date,recognized the Independent as the exclusive collective bargaining representativeof its production employees.17From that date until the hearing herein therespondent has bargained with the Independent, entering into a written contractwith it on May 28, 1942.2The Independent as successor to the AssociationThe impetus for the formationof theIndependent came from the suggestionsof Hoerle,McLaughlin,and Norris,that the Association could purge itself of itsinfirmities by a reorganization by employees who were not active in the Asso-ciation's affairs.The credible testimony concerning the suggestionsof thesethree officialsleads to butone conclusion-the respondent was anxious topreservethe Associationin a -form which would not disclose its real,identity.Itwasinterested in the simulation,not the substance,of freedom of action byits employees.The respondent's suggestions for reorganization were followed ;its admonitions to -avoid appearance of identity between the old and the neworganizationswere not.By either of two tests-first, the identity of those active in both organizations,and second,the timingof the, formation of the Independent with the simul-taneous dissolution of the Association-it is clear that the Independent is theAssociation's direct successor.First,many of the organizers and leading members of the Association wereactive in the formation of the Independent and some of them later became itsofficers and council members.Knight, the Independent's president and leadingorganizer,had been the Association's temporary vice president.Vaughn, oneof the Independent's organizers and its vice-president,at whose home many ofthe Independent's early organizational meeting were held, bad actively par-ticipated in the formation of the Association,was a temporary and permanentcouncilman in the Association,and many of the Association's council meetingswere held at his home.Ely, one of the Independent's organizers and its secre-tary, had been the assistant editor ofThe Leader,the Association's publication.17The respondent later posted in the plant a notice of recognition dated December 22,1941.According to Knight's testimony,this notice was posted at his request some timeafter the Independent had been recognized. ARMSTRONG FURNACE COMPANY - - - _ '.477Knight and-Wright published the Independent's bulletin ; McCaghren, the Asso-ciation's temporary secretary-treasurer," its permanent secretary, one of itspermanent councilmen, and the editor of its publication, mimeographed thebulletin on the mimeograph machine which the Independent had indirectly pur-chased from the Association" Slattery, who selected the Independent's attorney,,was one of its organizers, an active solicitor for new members, and its council-man-at-large representing all the small departments, and at whose home manycouncilmeetings were held, had been the Association's "biggest -membershipdriver" and some of the Association's organizational meetings had been, held athis home.Weyer, whose part in initiating the formation of the Independenthas already been noted, was permanent president and a permanent councilmanof the Association.He talked to 30 or 40 employees about the Independent andtold them "it was all right to sign over into the new union." Carpenter, who,together with Weyer, had talked to Knight about forming the Independent andhad guided him through the first conferences with Griffith, shad been an organizer,and charter member of the Association as well as one of its councilmen.WalterSmith, who participated in the organization of the Independent and solicitedemployees to join it, was a charter member of the Association, had attended atleast one of its first organizational meetings, and had solicited employees tojoin it.Second, there was no clean break between the Association and the Independent.Nor was there any elapsed time between the dissolution of the old organizationand the formation of the new during which the employees 'were made aware oftheir freedom to act as they desired. Indeed, the formation of the Independentwas started as soon as the Association's leaders became aware that the Associa-tion's infirmities were known to the Board, but the Association continued tofunction until the Independent was ready to takeover. The Association was stillacting as the employees bargaining representative at the time Weyer and Carpen-ter spoke to Knight about forming the Independent, and while Weyer, Carpenter,Slattery, and Knight were conferring with Griffith.Knight testified that theIndependent was organized and ready to function before the respondent posteditsnotice that it would no longer deal with the Association.According toMcCaghren's credible testimony, at the Association's last general meeting heldafter McLaughlin had notified its representative of the pending charges, there wasa discussion as to the course which should be taken. Some members wanted tocontest the charges, but several members stated that they desired "to just let thewhole thing drop and to start another organization."The members of the Association, however, never voted to dissolve.Two wit-nesses for the Independent, Vaughn and Wright, testified that the first knowledgethey had that the Association was to dissolve was the discussion to that effectat the Independent's organizational meeting on November 3.The formation` ofthe Independent'is epitomized in Weyer's succinct and credible testimony: "Well,the new organization-we got the wheels of it going and drew-the membershipfrom the old union into the new union and just drained the membership from oneunioninto the other."The organizers, officers,'and leading members of the Independent had, almostwithout exception, been leading members of the Association, and the Independentwas organized and_ ready to function at least.-two weeks before the respondent28McCaghren testified positively that he was the temporary secretary-treasurer.Weyertestified that RobertrHenry was treasurer,and that he thought Ely was the secretary. Inview of Weyer's uncertaintyas toEly, the undersigned credits McCaghren's testimonythat he was secretary-treasurer.19During the' dissolution of the Association, Ely purchased the mimeographmachindfrom the Association for $15, and shortly thereafter"sold'it'to-the Independent for $20. 478DECISIONS OF-NATIONAL. LABOR RELATIONS BOARDposted the November 21 notice that it would no longer bargain with the Associa-tion.It is clear from the context of this notice 20 and the time at which it wasposted that the respondent, purporting to notify its employees of the disestablish-ment of the Association, in fact used the notice to express to its employees itscontinuing preference for an organization similar in type to the Association.,Under these circumstances the employees could not be expected to consider theIndependent anything but the Association, revamped and renamed. It is areasonable inference, moreover, that the leaders of the Independent who had beenleaders of the employer-dominated Association would be considered by the em-ployees to be representatives of management .'aThe Independent appeared to bethe successor of the Association, for it emanated from-those who had -been activein the Association.During the formative stages of the Independent the respond-ent did nothing to mark the separation of the two organizations. This therespondent was required to do if the Independent was to-escape the stigma whichattached to the Association.The respondent had a duty, which it failed todischarge, to make it plain to the employees that it had ceased to favor one typeof organization over another and that the Independent did not enjoy the sunshineof the respondent's support, as had the Association.Otherwise, in cases such asthe instant one, "the Board may, take it as datum, in the absence of satisfactoryevidence to the contrary, that the employees will suppose that the companyapproves the new, as it did the old, and that their'choice is for-that reason notas free as-the statute demands." 22The undersigned finds that the Independent is the direct successor of theAssociation ; that it is the beneficiary of the impetus and support the respondenthad given to the Association ; that the respondent, therefore, dominated and20The notice in full is as follows :NOTICE TOEMPLOYEESOn October 15, 1941, I called a meeting of our employesand advisedyou that Mr.Phillips, representing the National Labor Relations Board in Cincinnati, had toldMr. McLaughlin that he considered that the Company had influenced the organiza-tion of Armstrong Employes Association. I told you that I felt that the Companyhad acted in good faith and in a kindly spirit towards the employes who wished toorganizeand that the Company had not disobeyed any law. I told you that wewould tell you frankly if we decided on any change in our position.The charges against the Company are based on affidavits of some of our employeswho charge that the Company attempted to influence employes to join the Associa-tion and contributed advice and assistance in its formation. Some of the othercharges are that members were signed up during working hours, the factory wasclosed during the election and that the Association got the profits from the Coca ColamachinesSomeof these charges are trivial, some immaterial and some untrue.Nevertheless we are advised by counsel that in view of the attitude of Mr Phillips weshould withdraw recognition of the Association.Accordingly all employes will takenotice that after today the management cannot bargain collectively with the Arm-strong Employes Association.-The long established policy of this companyhas been one of friendliness andcooperation with all employes and this policy will be observed in the future to thefullest extent permitted to the Company by the law.In keeping with this policy the managementwill discuss grievances with- any,employe or group of employes,however organized.The law guarantees to everyemploye the right to decide whether he will act for himself orjoin a unionor otherorganization of employes.This right will be respectedby the management andthere will be no discrimination, favoritismor coercionpracticed by the Companytoward any employe no matter what employes'organization he may join or whetheror not he joins any organization.n N. L.,R. B. v. Thompson Products, Inc.,130 F. (2d) 363(C. C. A. 6). -22Westinghouse Electric d to. Co v N. L. R B.,112 F. (2d) 657 (C. C. A. 2),aff'd (per curiam).312 U. S. 660..See also:N.L. R. B. v. Link-BeltCo.,'311 U. S. 584;and theThompson Productscase,supra. ARMSTRONG FURNACE COMPANY479interfered with the formation and administration of the Independent and con-tributed support to it; and that by such conduct the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act. It is further found that the contract dated May 28, 1942,,between the respondent and the Independent is an agreement made with anorganization not freely chosen by the respondent's employees as their collectivebargaining, representative and constitutes an illegal interference with the exerciseof the rights guaranteed employees in Section 7 of the Act.C. The lay-offs and the discharge1.The lay-off of Shaffer and StamperOn October. 23, 1941, the respondent had approximately 198 production em-ployees.Twenty-seven of these had signed union membership cards.One hun-dred eighty-one had signed Association membership cards.On October 23, therespondent laid off 70 production employees, including Roy Shaffer and EarlStamper; whose lay-offs are claimed to have been discriminatory.Of the 70 laidoff, 9 had signed union membership cards. Sixty-two of the 70, including 6 ofthose who bad signed union cards, had signed Association cards.Of the 128'employees retained after the October 23 lay-offs, 1S had signed union membershipcards, 119 had signed Association membership cards. It thus appears that ap-proximately 35 percent of all the respondent's production employees were laid offon October 23, that approximately 33 percent of the Union's members were laidoff, and that approximately 34 percent of the Association's members were laidoffThere is no claim that the October 23 lay-off was a general discriminatorymove against the Union. It would be difficult to sustain such a claim in view ofthe above-stated comparative figures.The selection of the men to be laid off on October 23 was made pursuant to anoral seniority agreement between the respondent and the Association. It pro-vided that lay-offs should be' made within a particular department according tothe needs of that department, but that seniority within that department shouldbe determined by the employee's original hiring date. It also provided that theseniority rule should be modified by the employee's relative ability and that anemployee could be transferred back to a previous position if such transfer didnot displace any employee capable of doing the work in that department. OnOctober 23, representatives of the respondent and the Association met and dis-cussed the cases of those who were to be laid off, addressing themselves partic-ularly to those employees who had been selected for lay-off despite the factthat they had more seniority than some of those retained.The representativesof the Association made the final decision as to whether or not a particular em-ployee should be laid off.According to the credible and undisputed evidence,the union membership of the employees to be laid off was not discussed at thismeetingThe lay-off of Shaffer and Stamper must be considered against thisgeneral background.Roy Shafferjoined the Union on May 13, 1941, during its initial membershipdrive.He was active in the Union's organizational campaign.He successfullysolicited union membership of 10 employees and became an alternate committee-man on the Union's shop committeeHe wore his union button in the plant.Plant Superintendent Leonard admittedly saw Shaffer wearing his union buttonand knew that he was a member of the Union..Shaffer was first employed by-the respondent on April 2, 1941,. as a carpenterin the crating and shipping department, where he made shipping crates for fur-naces.During the latter part of May 1941, he was laid off for about three weeks 480DECISIONS- ,OF NATIONAL LABOR: RELATIONS BOARDbecause of slack work.He was recalled to work in the 'shipping' department,where he remained until his lay-off on October 23.: _On October 23, there were 43 employees in the shipping department. Twenty-of these, -including 6 union members, were laid offOf the 23 who were retained,:7 were union members. Two employees who were doing work similar to that of,Shaffer'were retained after the lay-offs.One of them had more seniority,than,Shaffer and no question is raised as to his retention in preference to Shaff`er.tCounsel for the Board argues, however,' that' the retention of the other, Rollie,Ford, was a departure from the standards generally applied in the selection ofmen for lay-off and therefore indicates discrimination against ShafferOn therespondent's lay-off list Ford is designated a semi-skilled carpenter, while Shaf-fer is designated an unskilled employee in the crating department.Although therespondent's lay-off list states that Ford was first employed by the respondent onFebruary 1, 1941, counsel for the Board and the respondent stipulated at thehearing that Ford was employed as a carpenter in construction work at and,about the respondent's plant from July 6 to August 30,,1939,' that on the latterdate he was laid off, and rehired on November 22, 1940, as a laborer on construc-tion work, where he remained until September 8, 1941, at which time he wastransferred to the crating department as a carpenter, and that during all of thistime he was, according to the respondent's records, on the respondent's pay roll.,The peculiar nature of Ford's duties and his relation to the respondent prior to,September 8, 1941, raise some doubt as to the respondent's good faith in retaininghim in preference to Shaffer at the time of the October 23 lay-offs. iThe evidence—-however, does not warrant a finding that Shaffer was discriminatorilylaid off.This conclusion is based primarily upon the absence of a general, discrimination,against union members in the October 23 lay-offs ; the fact that other membersof the Union were retained although they too wore their union buttons in theplant and were almost as active in the Union as was Shaffer ; and the fact thatShaffer was laid off and recalled in the latter part of May after his union mem-,bership was known to, the respondent. It is reasonable to assume that if therespondent desired to rid itself of Shaffer it would have failed to recall him towork in May 1941 when the Union was seriously threatening to organize the em-ployees rather than waiting until the latter part of October, at which time theactivity of Shaffer and the other employees on behalf of the Union had subsided.The undersigned is not unmindful of the fact that the lay-off occurred duringthe dissolution of the Association and the formation of the Independent.Thereis no evidence, however, of a resumption of union activity which would supply adiscriminatory motive for the lay-offIn view'of these considerations, the under-signed findsthat Shaffer's union membership and activity was not the reason forhis lay-off onOctober 23.-Earl Stamperwas one of the employees who initiated the formation of theUnion.He wore his union button in the plant.He became the Union's firstpresident.-Stamper began working for the respondent on August 26, 1940, as an unskilledemployee in the shipping department.Upon his request for piece-rate work hewas transferred to the steel shop.When he made some complaints about work-There is some dispute in the evidence as to the particularwork Shafferwas doing inthe shipping department at the timehe waslaid oft.Therespondent's list of the em-ployees laidoff on October23 designates Shaffer an unskilledemployeein' the cratingdepartment.Shaffer testifiedthat hewas working in the cratingdepartmentat the timeof thelay-off.Leonardtestified that Shaffer,was handling castings in another sub-divisionof the shippingdepartmentThe undersigneddoes not credit the testimony ofLeonard andfinds,in accordance'-with Shaffer's testimony and the respondent's lay-offlist, that Shaffer at the time,he,was laid off was,%working in the crating department.I ARMSTRONG FURNACE COIVIPANI481ing at night in the steel shop, he was transferred back to the shipping depart-ment, where he worked with another employee converting furnaces to air con-ditioning units.In the fall of 1941, work on the air conditioning furnaces becameslack and Stamper was sent back 'to the steel shop as a weld grinder, an unskilledemployee who is required'to remove the excess weld from furnaces.24He re-.inained,on this job until he was laid off on October 23On October 23, there were 83 employees in the steel shop. Twenty-seven,employees, including Stamper, were ]aid off.He was the only member of theUnion who *as laid off in that department ; the only other member of the Unionin that department was retained.Of the 55 employees retained, 14 had lessseniority than Stamper.Of these 14, one was a skilled snout fitter, 12 weresemi-skilled employees, and one was a janitor to whom the seniorityagreementwas not applicable.According to McCaghren's credible and undisputed testi-mony, each of these 14 positions and Stamper's ability to fill them was discussed-at the October 23-lay-off meeting and it was decided that he was not qualifiedfor any of themThere is no evidence that Stamper was qualified to fill anyof the positions occupied by those employees who were retained despite theirlack of seniority.,!Stamper and Shaffer were laid off on the same day.What has been said abovewith respect to the'absence of a discriminatory motive for Shaffer'slay-off isequally applicable to Stamper's case.The undersigned finds that the respondent laid off Shafferand Stamper onOctober 23, 1941, in accordance ivith the current standard of seniority and rela-tive ability, and for the reason that the respondent's business was seasonablydepressed, and that the lay-offs were not inade because of Shaffer's and Stamper'smembership in or activity on behalf of the Union.2The Discharge of William QuigleyQuigley joined the Union on May 17, 1941.He wore his union button in theplant from the time lie joined the Union until the October 23 lay-offs.He at-tended union, meetings regularly and solicited other employees to join the union.Quigley began working for the respondent on August 20, 1940, as a drill.pressoperator in the casting departmentIn October 1941, lie was transferred tohandling castings in the receiving department where he worked for severalweeks, at the end of which time he was transferred to the stockroom, where heremained' about 6 weeks until he was discharged on April 23, 194226 Stamper'swork on the air conditioning furnaces required him to go throughout theplant to collect the vauous parts of these furnacesHe testified that while he was doingthiswork he was closely watched and that when he was transferred, to the steel shop,Factory Manager McLaughlin told him that he was being transferred because he spent'toomuch time talking to other employees on these trips throughout the plant.Stamperalso testified that.before he was transferred from the air conditioning work he had to trainWilliam Vaughn to replace him ' There is no evidence other than Stamper's testimony,that' he was closely ,watched or that he was ever criticised for talking too much or con-'sinning too much-time on his trips throughout the plant, or that such conduct was thereason for his transfer to the steel shopThe undersigned,does not credit Stamper'stestimony, on this point.Nor is there any evidence corroboratingStaniper's testimony,that he had to train Vaughn to replace himAccording to the testimony of Vaughn,Foreman Bernhard, and Plant Superintendent Leonard, Stamper was actually Vaughn'sassistant on the air' conditioning work, Vaughn had trained him to do the work, andwhen this work became slack, the air conditioning work was returned to Vaughn inaddition to his other duties which lie had acquired while Stamper was assisting him-The undersigned credits the testimonyof -Vaughn,Bernhard,and Leonard and finds that-Stamper was transferred from the air conditioning department to the steel shop becauseof the slack work in the former department and that Vaughn assumed Stamper's former"duties at the,time of Stamper's transter513024-43-vol 47-31 482DECISIONSOF 'NATIONALLABOR RELATIONS BOARDThe complaint alleges that Quigley was discharged because of his union mem-bership and activity. - In its, answer, .,the respondent avers that Quigley wasdischarged because of his inefficiency, neglect of duty, and,insubordination.Thereis abundant credible evidence supporting the, respondent's claim.Plant Super-intendent Leonard testified that shortly after'the employees in the,casting de-partment were put on a group piece-work basis, the employees who worked inthe group,with Quigley complained that he was not doing his share of the work,thereby depressing the, earnings of the entire group.Foreman Homer Coseotestified that he received similar, complaints, and Foreman Martin testified thatsuch complaints ,were made to him about every week and that he reported thecomplaints to Leonard.Leonard testified that when he brought these , com-plaints to Quigley's attention, Quigley would "stand there and grin at me" andthat he "didn't get any place with him (Quigley) " Leonard further testifiedthat because of these complaints Quigley was transferred from his job as drillpress operator to handling castings and other material in the, receiving depart-ment.Quigley admitted that when he was transferred from the casting de--partment to the receiving department Leonard and Martin told him that he wasbeing transferred because of the complaints registered against him by hisfellow employees.The undersigned credits the testimonyof Leonard,Martinand Coseo, as well as the admission of Quigley, and finds that Quigley was trans-ferred to the receiving department because of his unsatisfactory work in thecasting department.Leonard testified that after Quigley started to work in,the receiving department,the receiving clerk complained about Quigley's work and that thereupon-lid Beganto check on Quigley's activities and constantly found him awayfrom his work"fooling around; talking to fellows."Leonard testified that he reprimandedQuigley for his conduct on about three occasions, and the last time told him thathe was going to transfer him to the stockroom and give "him one more chance.Coseo corroborated Leonard's testimony with respect to the quality of Quigley'swork in the receiving department and the reason for his transfer to the stockroom.Quigley admitted that Leonard informed him of the complaints about his workin the receiving department and that he was being transferred to the stockroom inorderthat he might have another chance to improve his work.Quigley's chief duty in the stockroom was to fill requisitions for material.Leonard and Coseo testified that Quigley did not stay in the stockroom and thatthe employees complained that they were unable to get their requisitions filled 26According to the testimony of Leonard, Martin, and Coseo,=-Qui`gl'ey1frequently,left his work early for lunch or returned to work -late''after lunch. 28Leonard.testified, and his testimony is credited, that he had seen Quigley leave the plantearly five or six times and that he warned Quigley about the matterseveral times.26Quigley testified that his duties in the stockroom required him to go to different partsof the plant to get materials.His testimony in this respect is confused and he finallyexcused his absences from the stockroom by testifying that Coseo sent him on errands.Leonard'testified that Quigley's duties did not require him to leave the stockroom. Coseoadmitted that he sometimes sent Quigley on errands but testified that this did not accountfor his many absences from his workCoseo further testified that on many occasions hehad to locate Quigley and send him back to the stockroom and that on one occasion inthe middle of the morning he found Quigley in the washroom talking to another employee,where he remained for 15 or 20 minutes and ignore&Coseo when he told him to return tothe stockroom.The undersigned credits the testimony of Leonard 'aiid' Coseo'and `finds thatQuigley was absent from the stockroom on many occasions when his duties did not re-quire it26Quigley denied that he left the plant early, except on one or two occasions, and testi-fied that the reason for doing so then was that he could not hear the whistle in his de-partment.' Leonard and Martin testified that none of the other employees left early forlunch.There is no evidence to the contrary.The undersigned credits the testimony ofLeonard and Martin. ARMSTRONG FURNACE COMPANY483Leonard testified that about one week before Quigley was discharged Coseocomplained that Quigley again lift the stockroom early at lunch time and statedthat he could not keep Quigley in the stockroom any longer. Leonard thenwarned Quigley that the next time he had to be warned about anything he wouldbe discharged.Leonard further testified that on April 23. the day of Quigley'sdischarge,, he saw Quigley leaving early for land, and that he called him backand made him wait until the whistle blewQuigley testified that on that dayhe was called to Leonard's office, where Leonard reminded him that he hadagain left the plant early and thereubon discharged him.Coseo testified that atthe time of Quigley's discharge Leonard told Quigley that he had given him achance in,every department where he thought he could work satisfactorily andtold him-that since he slid not fit in any place he was being discharged. From thisundisputed evidence and Quigley's admission, it is clear that there were manycomplaints about Quigley's work in every department in which he worked, that'these complaints were many times brought to Quigley's attention, and that he re-ceived a final warning that continuation of the practices which provoked thecomplaints would result in, his dismissal.The undersigned is convinced thatQuigley's union membership and activity was not the cause of his discharge. Hadthe respondent desired to rid itself of Quigley it is unlikely that it would havewaited until almost a year after the Union had started to organize the employeesand until long after the Union's threat to organize the plant had passed.Therespondent had numerous occasions during the 6 months prior to the, dischargewhen it could have dismissed Quigley forbona fidereasonsThere is no evidencethat-Quigley' was engaging in union activity at the time of his discharge whichwould indicate that the respondent discriminatorily discharged him.The undersigned finds that the respondent, on April 23, 1942, discharged Wil-liam Quigley for cause and not because of his membership-in or activity on behalfof the Union.3.The lay-off of Cameron WeyerCameron Weyer was first employed by the respondent on Octobei 1, 1940, as alaborer in the shipping department.On November 11, 1940, he was made receiv-ing clerk in the receiving department, where he remained until about February23, 1942, when he was transferred to the mounting crew on the night shift.Aboutthree weeks prior to his lay-off on April 24, 1942, Weyer was transferred from themounting department to "brick packing" where he remained until he was laid off.The complaint alleges that Weyer was laid off because of his membership inThe-respondent denies this allegation andavers in its answer that Weser was laid off because of slack work...On April 24, the respondent had approximately 147 production 'employees.Eleven of these had signed membership cards in the Union; 109 had signed mem-bership cards in the Independent.On April 24, the respondent laid off 63 produc-tion employees, including Weyer.Of the 63 employees who were laid off, 5 hadsigned union cards.Fitty-five of these employees, including 4 of those who hadsigned union membership cards, had signed Independent membership cards.Ofthe 84 employees retained, 6 had signed union membership cards; 54 had signedIndependent membership cards. It thus appears that approximately 42 percentof all the production employees were laid off on April 24, that approximately 45percent'of the Union's members were laid off, and approximately 50 percent ofthe Independent's members were laid off.Here, as in the case of the October 23laid offOri April 24 there were 65 employees in the mounting, receiving andwarehousing department, where Weyer was working at the time. Thirty-nine 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these, including5 union members,were laid off.Of the 26retained, 3 wereunion membersSeven of the employees who were retained in this departmentafter the lay-offs had less seniority than Weyer.On April 24, representatives of the, respondent and the Independent met anddiscussed the cases of those who had been selected for lay-off, addressing them-selves particularly to those employees who were to be laid offdespite thefact thatthey had more seniority than some of those who were to be retained.Accordingto the minutes of this meeting and the credible and corroboratingtestimony ofVaughn-and Leonard, Weyer's case was discussed in detail and it was decidedthat those employees who were retained in the mounting, receiving and ware-housing department, despite their lack of seniority, were more cooperative andmore capable of filling the jobs available in that departmentthan was Weyer,that the employees on the mounting crew where Weyer had previously workedhad more seniority than Weyer, and that Weyer should not be transferred backto the receivingdepartmentbecause of his poor work while employed in thatdepartment.It is undisputed that there was no discussion of Weyer's unionmembership at this meeting.It is clear that Weyer's work in the receiving department was unsatisfactory'His duties required him to take care of all received merchandise, check it andweigh it, and' make out reports for the office.Leonard testified that the employeesin the office complained that they could not read Weyer's records and that on oneoccasionWeyer caused considerable unnecessary work and correspondence byleaving some merchandise on the unloading dock when he should have taken it toone of the departments in the plant.Coseo testified that when he took chargeof the receiving department, Factory Manager McLaughlin told him that some-thing would have to be done to improve the quality of the work in that depart-ment.Coseo further testified that Weyer habitually' placed his records in hispockets instead of some safe filing place, and that many of them were thus lost.He testified that when he spoke to Weyer concerning this negligent handling ofthe recoids,Weyer improved for a short time and then reverted to his previous,habits.Coseo then reported the matter to Leonard and Leonard and Coseo_decided to transfer Weyer from the receiving department.Weyer admitted thatof one occasion lie was called to the office and criticized for the wayhe had mis-handled the parts of two furnaces and the records concerning them.Leonardtestified that because of these complaints, Weyer was transferred to handlingcastings in the mounting department.Weyer'stipaper which was givento him at the time of the lay-off states that he was being laid off for lack of workand because his work in the receiving department was unsatisfactory.Weyer. as we have seen, was one of the organizers of the Association and wasactive in initiating the formation of the IndependentHe withdrew from theIndependent ohAril 12 or 13, 1942, and joined the -Union on April 15, 1942.Ac-cording to Weyer's own testimony, he did not wear a union button, and the extentof his union activity was to attend union meetings and to ask "a few" employeesto join the Union.The only direct evidence indicating a discriminatory motive in Weyer's lay-offis his own testimony that, on April 17 or 18, Plant Superintendent Leonard asked'him if lie wanted a 5-cent per hour wage increase and,then inquired if, Weyer had"dropped out of the union," 2' and when Weyer answered in the affirmativeforWeyer to see John Slattery, an fictive member of the Independent, and "getput back on the right side of the fence and get away from the bad boys."LeonardWeyer, testifiedthat he understood that Leonard had referenceto the Independent. ARMSTRONG , FURNACE COMPANY485denied making the above statement, to Weyer and testified that he did not knowthat Weyer had withdrawn from the Independent or that he had joined the Unionuntil a few days after his lay-off, when Leonard saw him, in the compauy`ot otheractive union members, passing out union literature outside the plant. In viewof the fact that Weyer had joined the Union only a few days before the claimedconversation with Leonard is supposed to have occurred, and the fact that Weyeradmittedly had not been active on behalf of the Union and had not worn a unionbutton, it is probable that Leonard had no knowledge of Weyer's withdrawalfrom the Independent or his membership in the Union when he is said to havetoldWeyer to again loin the IndependentThe undersigned therefore creditsLeonard's testimony and finds that Leonard did not make the statement whichW'i'eyer testified that lie had made.In view of Weyer's inactivity in the Union, the unlikelihood that the respondentknew of his union membership, the fact that there was no general discriminationagainst the Union in the April 24 law-offs, the fact that Weyer's lay-off, despitehis seniority over some who were retained, was discussed in detail at the April 24lay-off meeting with the Independent, and the convincing evidence that Weyer'swork in the receiving department had been unsatisfactory, the undersigned findsthat the respondent laid off Weyer on April 24, 1942, not because of his member-ship in or activity on behalf of the Union, but rather because of slack work inthe department in which Weyer was working at that time and because he wasineligible, under the current agreement with the Independent, for transfer to anyother department in which lie had previously worked because of the seniorityand superior ability of the employees retained in one of those departments andthe poor quality of Weyer's work in the other.IV THE EFFECT OF THE UNFAIR LABOR PR \CTICES UPON COMMERCEThe undersignedfinds that the activities of the respondent set forth in SectionIII A and B above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantial relation totrade, traffic, 'and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flowof commerceV.THE RLMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be iecomniended that it cease and desist'-therefrom, andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has dominated and,interfered with theformation and administration of the Independent and has contributed supportto it.The effect and consequences of the respondent's domination of, interferencewith, and support of the Independent, as well as the continuing recognition of theIndependent 'as the bargaining representative of its employees, constitutes acontinuing obstacle to the free exercise by its employees of tile-rights guaranteedto them in the Act. Because of the respondent's illegal conduct with regard tothe Independent, it is incapable of serving the respondent's employees as a genuinecollective, bargaining agency.Itwill be recommended that the respondentdisestablish and withdraw all recognition from the'Independent as the repre-sentative of,any of its emplojees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of work, or other conditionsof employment.The contract dated May 28, 1942, between the respondent andthe Independent, which by its terms is still in effect, has been found to be invalidsince it is a means whereby the respondent utilizes an employer-dominated labor 486DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDorganization to frustrate self-organization and to defeat collective bargainingby its employees.Moreover, it provides for exclusive recognition of the Inde-pendent, although at the time the contract was entered into that organizationhad not been designated by an uncoerced majority of the employees coveredby the contract as their representative for the purposes of collective bargaining.The undersigned will recommend that the respondent cease and desist from givingeffect to'this or any other contract with the Independent respecting rates of pay,wages, hours of work, or other conditions of employment.Nothing in these'recommendations, however, shall be deemed to require the respondent to varyor abandon the wage rates or other substantive features of its relations with itsemployees which the respondent may have established in conformity with thecontract, as extended, renewed, modified; supplemented, or supersededIt has been found that the respondent has assisted and is assisting the Inde-pendent by collecting its dues through a coercively authorized check-off. It willtherefore be recommended that the respondent reimburse all of its employees forall' dues and other fees Which it has deducted from their wages on behalf ofthe Independent.It has been found that the respondent dominated and interfered- with theformation and administration of the Association and contributed support thereto.Although the respondent has withdrawn recognition from the Association,which is 'presently inactive,, the undersigned finds that the policies of the Actwill best be effectuated by a foreclosure of the possibility of a resumption of theAssociation's activities 'through a requirement that the respondent disestablishthe Association.The undersigned will so recommendSince it has been foundthat the respondent assisted the Association by collecting about half its duesthrough a check-off system, and is presently collecting the Independent's duesthrough a coercively authorized check-off, the undersigned finds that the policiesof the Act will be effectuated by,, and will therefore recommend, reimburse-4nent, by the respondent to all its employees for all dues and other fees it hasdeducted from their wages on behalf of the AssociationSince the evidence does not support the allegations of the complaint that therespondent discriminatorily dischargedWilliam Quigley and discriminatorilydischarged or laid.off Roy Shaffer, Earl Stamper, and Cameron Weyer, theundersigned will recommend that with respect to those-allegations the complaintbe dismissed.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the.undersigned makes the following :Conclusions of Law1.UnitedAutomobile,Aircraft,and Agricultural ImplementWorkers of'America, Local #847, affiliated with the Congress of Industrial Organizations,Armstrong Furnace Association, and.Columbus Independent Furnace' WorkersAssociation, are labor organizations, within the meaning of Section 2 (5) ofthe Act.2.By dominating and interfering with the formation and administration 'ofthe Armstrong Furnace Association and Coluriibus Independent Furnace Work-ers Association and by contributing support to them, the respondent has engaged21National Licorice Co v. N. L.R. B , 309 U. S 350, enf'g as mod.Matter of NationalLicorice CompanyandBakery and Confectionery Workers International Union of America,Local Union 405, Gi eater New York and Vicinity, 7N. L. R. B. 537 ;N. L. R. B v. Stack-poleCarbon Company,105 F. (2d) 167 (C. C. A. 3), enf'g as mod. 6 N. L. R. B 171, cert. den.308 U S 605. ARMSTRONG FURNACE COMPANY487in and is engaging in unfair labor practices, within the meaning of Section 8 ,(2)of the Act.3.By interfering with, restraining, and coercing its employeesin the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.commerce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondent, (by discharging William Quigley and by laying off RoySliaffer, Earl Stamper, and Cameron Weyer, has not engagedin unfair laborpractices within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Armstrong Furnace Company, Columbus,Ohio, its officers, agents, successors, and assigns shall:1.Cease and-desist from:(a)Dominating or interfering with the administration of Columbus Inde-pendent Furnace Workers Association or with the formation or administrationof any other labor organization of its employees, and from contributing financialor other support to Columbus Independent Furnace Workers Association, or anyother labor organization of its employees;(h)Giving effect to or performing the contract of May, 28, 1942, with Colum-bus Independent Furnace Workers Association, or any extension or renewalthereof, or to any other agreements, understandings, or arrangements enteredinto withsaidorganization ;,(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of ,the Act:-(a)Withdraw all recognition from Columbus Independent Furnace WorkersAssociation as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances,labor disputes, wages, ratesof pay, hours of work, and other conditions of employment, and completely dis-establishColumbus IndependentFurnaceWorkersAssociationassuchrepresentative -(b)Reimburse all of its employees for all dues and other fees it has deductedfrom their wages on behalf of Columbus Independent Furnace WorkersAssociation ;(c)Completely disestablish Armstrong Furnace Association as the represent-ative of any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes; wages, rates of pay, hours of work, andother conditions of employment;(d)Reimburse all of its employees for all dues and otherfees it has de-ducted from their wages on behalf of the Armstrong Furnace Association ;(e)Post immediately in conspicuous places in its plant, and maintain for aperiod of at least sixty (60) consecutive days from the date of posting, noticesto its employees stating (1) that the respondent will not engage in the conductfrom which it has been recommended that it cease and desist in paragraphs OggDECISIONS OF NATIONAL LABOR RELATIONS BOARD1 (a), (b), and (c) of these recommendations;-and (2)-that the respondent willtake the affirmative action set forth in paragraphs 2 (a), (b), (c), and (d) ofthese recommendations ;(f)Notify the Regional Director for the Ninth Region in writing within ten(10) days from receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is recommended that the complaint, insofar as it alleges that the respondentdiscriminated against William Quigley, Roy,Shaffer, Earl Stamper, and CameronWeyer with respect to their hire and tenure of employment, be dismissedIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector ins writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October' 14,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding, (including rulings on all motions and objections)' as he relies upon,together'with the original and four copies of a brief in support thereof.As,further provided in said Section 33, should any party desire permission to argueorally before the Board, request' therefor must be made in writing to the Boardwithin ten (10) days after the date of the order transferring the case to theBoard.WILLIAM F. GurFEY, Jr.Trial Exan miner.Dated: October 27, 1942